Exhibit DEED OF ASSIGNMENT This Assignment is made and entered into as of the March 12, 2010, between Upland Oil and Gas LLC Sucursal del Peru (“Upland”), as assignor, and Gulf United Energy del Peru Ltd. (“Gulf”), as assignee. WHEREAS, on March 21, 2007, PeruPetro S.A. and Upland entered into Contract for Exploration and Exploitation of Hydrocarbons Block XXIV) (“Block XXIV License Contract”); WHEREAS, capitalized terms used, but not defined, in this Assignment have the meanings ascribed to them in the Block XXIV License Contract; WHEREAS, Upland owns not less than eighty percent (80%) of the rights and obligations of the Contractor under the Block XXIV License Contract, subject only to a proportionate part of the overriding royalty interest of 1% of gross revenues from Block XXIV assigned to HTX Capital, LLC pursuant to that certain Override
